Citation Nr: 1215413	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran has asserted that service connection is warranted for a right knee disability because he believes his disability is related to his military service, particularly the paratrooper training he received on active duty.  The Veteran has asserted that paratrooper training involved repetitive hard landings and resulted in twisting injuries to his knee during service.  He has also asserted that he has experienced right knee pain since that time.  

At the April 2011 video conference hearing, the Veteran testified that he sought treatment for his right knee problems after service, including at the VA clinic in Sumter, South Carolina, approximately 15 years ago.  In this regard, however, the Board notes that the evidentiary record contains VA treatment records dated from 2004 to 2009, with no indication that an attempt was made to obtain VA treatment records dated prior to 2004.  

VA has a duty to assist claimants in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, because the Veteran has identified VA treatment records that may be pertinent to this claim but are not yet associated with the claims file, a remand is necessary to obtain these records.  

In view of the foregoing, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, and to ensure full compliance with due process requirements, the case is REMANDED for the following development:

1. Request all outstanding treatment records from VA Medical Centers and clinics in South Carolina, including specifically treatment records dated from 1996 to 2004 and from 2009 to the present.  

All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA and military facilities, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  All records received should be associated with the claims file.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.  

2. After completing any further development deemed necessary, readjudicate the claim based on the entirety of the record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

